DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 3 have been entered into the record.
Response to Amendment
The amendment to Figure 2 partially overcomes the drawing objections from the previous office action (2/1/2022).  The applicant argues that the variables cited by the examiner as not being in the drawings (or in any equations) are not meant to identify or correspond to any element in the drawings, but instead to name and describe elements that may take on values according to embodiments and conditions (page 7 “Drawings”).  The variables and the full name are always recited together in the specification.  The examiner understands the uses of the variables for elements with the same name, this includes predetermined time intervals ΔTc and ΔTs, and positions Prtgt and Prnow.  It is unclear how a unique variable recited with the unique element name is required.  Based on the applicant’s argument, the drawing objections are withdrawn and specification objections are recited instead.
The amendments to the specification overcome the specification objections from the previous office action (2/1/2022).  The specification objections from the previous office action are withdrawn.
The amendment to claim 3 overcomes the claim objection from the previous office action (2/1/2022).  The claim objection is withdrawn.
The amendments to the claims cause the interpretation under 35 U.S.C. 112(f) to no longer be invoked.  There are no interpretations under 35 U.S.C. 112(f).
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (2/1/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities: The specification recites several variables with the element names.  The variables are not part of the Figures, in any equations, or shorten the description language.  The variables are redundant to the recited names.  The first occurrence of these variables are listed below:
steering angle θs in P[0024]
required drive torque Dreq in P[0057]
drive torque Dd in P[0058]
acceleration As in P[0058]
target drive force Ddtg in P[0061]
required brake force Breq in P[0062]
brake force Bf in P[0062]
target brake force Bftg in P[0064]
target assist torque Tatg in P[0066]
torque Tm in P[0067]
target steering angle θstg in P[0068]
target acceleration Astg in P[0092]
route travelling speed Vr in P[0092]
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 2 recites that the target parking positions are stored "in advance".  The specification does not support any prior or in advance storing of the parking positions, such as in a database of parking positions.  The specification recites, “the control unit is configured to store a plurality of the target parking positions” P[0014].  There is no description of any required advance storage of the parking positions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stocker German Patent Application Publication Number DE 10 2013 218 562 A1 (translation cited) in view of Lai et al Patent Application Publication Number 2020/0317188 A1.
Regarding claim 1 Stocker teaches the claimed parking assistance apparatus, control unit 110 can be set up be a parking assistant (P[0027] and Figure 1), comprising:
the claimed detector to detect an object around the vehicle, “The sensors 101, 102, 103 can, for. B. cameras with which images or video recordings of the surroundings of the vehicle 100 can be made, ultrasonic sensors with which a distance and/or a shape of obstacles can be measured, and / or LIDAR (Laser Interferometry Detection and Ranging), with which also a distance and / or a shape of obstacles can be measured. Other sensors are also conceivable with which the surroundings of the vehicle can be detected.” (P[0025] and Figure 1), and “The exemplary vehicle 100 includes sensors 101 on the front of the vehicle 100, with which the surroundings in front of the vehicle 100 (i.e. in the front area) can be detected, sensors 102 on the sides of the vehicle 100, with which the surroundings to the sides of the vehicle 100 are detected can, and sensors 103 on the rear of the vehicle 100, with which the surroundings behind the vehicle 100 (i.e. in the rear area) can be detected.” P[0026];
the claimed programmed processor and memory, control unit 110 (Figure 1) having a software program executed by a processor P[0019] and a storage medium comprising the software program P[0020], and configured to:
the claimed store a threshold distance that is configurable value registered in advance by a driver of the vehicle in the memory, “the lateral distance threshold value (as well as the longitudinal distance threshold value) could be adjustable by a driver of the vehicle (by e.g. B. set the desired comfort when getting into the vehicle or when parking the vehicle)” P[0006], the distance data is saved and stored P[0043];
the claimed execute a route obtaining processing for obtaining a target travelling route from a present position of the vehicle to a target parking position when a predetermined route obtaining condition is satisfied, “The vehicle 100 can thus be set up to independently recognize free spaces in the vicinity of the vehicle 100 and to maneuver the vehicle autonomously using the recognized free spaces.” P[0035], the recognized free spaces equate to the claimed satisfied predetermined route obtaining condition, the location of the vehicle is obtained from GPS coordinates P[0040] (claimed present position), and the maneuvering of the vehicle into the free space equates to the claimed obtaining a target travelling route from a present position of the vehicle to a target parking position, the vehicle route would need to be obtained before the parking maneuvers were executed;
the claimed minimum value of a distance between the vehicle and the object detected in a lateral direction is maintained to be larger than the threshold distance while the vehicle travels the target travelling route, “the situation can be recognized that the lateral distance of the vehicle to one or more obstacles is equal to or smaller than a predefined lateral distance threshold value.  The lateral distance threshold value can be defined in such a way that when it is reached or undershot, access is not possible without a door of the vehicle touching other one or more obstacles.  The lateral clearance threshold can depend on the dimensions of the door of the vehicle.  In addition, the lateral distance threshold value (as well as the longitudinal distance threshold value) could be adjustable by the driver of the vehicle” P[0006], “the control unit can be set up to detect that the driver-side distance is the same or smaller than a predefined lateral distance threshold value” P[0013], and “the control unit 110 may be set up to determine that the distance to the driver-side vehicle 201 is below a predefined lateral distance threshold. Furthermore, it can be determined by the control unit 110 that the distance to the vehicle 202 on the passenger side is above the predefined lateral distance threshold. The control unit 110 can then initiate an autonomous maneuvering maneuver, by means of which the distance on the driver’s side is increased and the distance on the passenger side distance is reduced.” P[0032];
the claimed execute a travelling assistance processing for control a steering angle of the vehicle that travels along the target travelling route when a predetermined assist starting condition is satisfied, “the control unit 110 can be configured to cause the vehicle 100 to independently change its parking position in order to increase the distance from the vehicle 201 in front (i.e. the front distance). To this end, the control unit 110 can send instructions to other control units 112 of the vehicle 110 (e.g. B. to the engine control, to the steering, etc.).” P[0030], the independent change to increase the distance equates to the claimed satisfied predetermined assist starting condition, the claimed assist starting condition includes a condition which is satisfied since the target travelling route is obtained, “the control unit 110 can be set up to also monitor the front and rear surroundings of the vehicle 100 during the maneuvering maneuver (based on the sensor data) (in order to avoid collisions)” P[0032]; wherein
	Stocker does not teach the claimed detector is a sonar detector, but does teach that the plurality vehicle sensor 101, 102, 103 located on the front, rear and sides of the vehicle may be other sensors that detect the vehicle surroundings (Figure 1 and P[0025]).  Sonar sensors would be a type of other sensors that could be used in Stocker to detect the vehicle surroundings.  
Lai et al teach an auto-parking system for a vehicle (abstract) with a processor 110 and data store 115 (Figure 1) (and memory 210 in Figure 2), and a sensor system 120 (Figure 1) the sensor may be sonar, “the sensor system 120 can include one or more radar sensors, one or more LIDAR sensors, one or more sonar sensors, and/or one or more cameras” P[0082].  
Stocker does not explicitly teach the claimed minimum lateral distance is maintained larger than the threshold distance.  Instead, Stocker determines that the lateral distance is under a threshold and then performs a maneuver (see above).  A person of ordinary skill in the art would understand that a threshold may be adapted for less than, greater than, less than or equal, and greater than or equal.  Instead of reacting when the threshold is past, the system of Stocker could be programmed to react at the point before the threshold is reached.  It is merely programming to change the threshold value.
Lai et l teach the claimed minimum value of a distance between the vehicle and the object detected in a lateral direction is maintained to be larger than the threshold distance while the vehicle travels the target travelling route, “the system executes the response function to adjust a position of the vehicle within the spot so that clearances/distances on either side of the vehicle are not less than the defined threshold” P[0020], “when the threshold defines a minimum distance for clearance between the vehicle 100 and an obstacle or defined boundary of a parking space, the value of the clearance as indicated by the vehicle state 270 should be greater than the threshold and if not, then the response module 230 determines the threshold to be satisfied” P[0043], and “As the vehicle 100 progresses through the barriers 610, the parking system 170 monitors the clearances 620 and 630 on either side to ensure that the clearances satisfy the thresholds 260. In one embodiment, the parking system may respond to inadequate clearances specified in the vehicle state 270 by slowing the vehicle 100 in which case the closer clearances may be acceptable. In this way, the parking system 170 monitors the vehicle 100 during the process of auto-parking to ensure proper operation.” (P[0068] and Figure 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle parking assistant of Stocker with the sonar for detecting obstacles when performing parking assistance and maintaining a threshold side distance between obstacles of Lai et al in order to improve the driving experience by avoiding time spent by an operator seeking out a parking space and avoiding longer walks from parking spaces in poor weather conditions (Lai et al P[0003]).
Regarding claim 3 Stocker teaches the claimed parking assistance apparatus according to claim 1, further comprising:
the claimed receive information indicating that a predetermined travel starting operation is performed by the driver outside the vehicle, “The vehicle 100 may further comprise a communication unit 111 which is set up to communicate with a personal communication device (e.g. a smartphone or a computer) of the driver of the vehicle 100 to communicate.” P[0042], “The control unit 110 can be set up to send information about the state of the vehicle 110 via the communication unit 111. In particular, the control unit 110 can send information about the fact that the vehicle 110 is parked in or that a vehicle 202 parked in or out of a parking space is coming too close to the vehicle 100 so that there is a risk of collision or a risk of being parked.” P[0042], and “By transmitting information relating to the parking status of vehicle 100, the driver of vehicle 100 is informed at an early stage of possible difficulties when parking his vehicle 100 and can then initiate suitable measures.” P[0044]; wherein
the claimed assist starting condition includes a condition which is satisfied when the information is received, “the driver of vehicle 100 is informed at an early stage of possible difficulties when parking his vehicle 100 and can then initiate suitable measures” P[0044], the informed at the early stage of possible difficulties when parking equates to the claimed condition when the information is received.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stocker German Patent Application Publication Number DE 10 2013 218 562 A1 (translation cited) and Lai et al Patent Application Publication Number 2020/0317188 A1 as applied to claim 1 above, and further in view of Baasch Patent Application Publication Number 2017/0032674 A1.
Regarding claim 2 Stocker teaches the claimed parking assistance apparatus according to claim 1, wherein the claimed control unit (control unit 110 Figure 1) is configured to:
the claimed store a plurality of the target parking positions, “The vehicle 100 can thus be set up to independently recognize free spaces in the vicinity of the vehicle 100 and to maneuver the vehicle autonomously using the recognized free spaces.” P[0035]; and
the claimed store a plurality of the threshold distances corresponding to the target parking positions, “The predefined longitudinal distance threshold value can be different for the front area and for the rear area of the vehicle (in order to take into account different maneuvering requirements in the front area and in the rear area).” P[0010], and the distance data is saved and stored P[0043].
Stocker does not explicitly teach the claimed storing of the target parking positions, but instead recognizes free spaces P[0035].  Available parking spaces could be provided to Stocker from a database of parking spaces, and this data could be stored on the vehicle.  Baasch teaches a memory device is provided to store positions and lengths of a multiple number of parking spaces P[0018], and information is stored in the storage device 250 regarding a multiple number of free parking spaces 120 P[0035].  The stored information about the free parking spaces would be applied to the system of Stocker by setting the threshold distances for the rear, front and sides when parking in each of the free spaces.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle parking assistant of Stocker and the sonar for detecting obstacles when performing parking assistance and maintaining a threshold side distance between obstacles of Lai et al with the storage of free spaces for parking assistance of Baasch in order to reduce the time it takes to find a parking space and to reduce the disruptions to the traffic flow (Baasch P[0006]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662